Citation Nr: 0903655	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1698 to August 
1970.  The veteran served in the Republic of Vietnam from 
April 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in January 2006, the veteran informed 
VA that he was willing to have a videoconference hearing 
before a member of the Board, to be held at the Cleveland RO.  
In correspondence dated in March 2007, the RO informed the 
veteran that he was scheduled for such a hearing in May 2007.  
The veteran was provided with a reminder in April 2007.  

According to a report of contact, dated in April 2007, the 
veteran called the RO and informed them that he was unable to 
make the scheduled hearing and that he would like to 
reschedule it.  The veteran advised that he needed assistance 
coming to Cleveland.  In July 2007, the Board granted the 
veteran's motion to reschedule the hearing.  See 38 C.F.R. 
§ 20.704(c) (2008).   

In a report of contact, dated in December 2008, the veteran's 
representative reported that he had attempted to contact the 
veteran on several occasions to determine whether he would be 
able to report to Cleveland for his requested hearing.  
According to the representative, he made several telephone 
calls to the veteran, but the veteran did not answer or 
return messages.  

Although it is not clear whether the veteran is now able to 
report to Cleveland, the Board must remand the appeal so that 
the veteran's hearing can be rescheduled in compliance with 
the Board's ruling granting the veteran's motion. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video hearing 
at the RO before a Veterans Law Judge.  
The veteran should be provided notice of 
this hearing, in writing, at least 30 days 
prior to the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




